United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-713
Issued: September 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 25, 2011 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated December 30, 2010. The appeal was docketed
as No. 11-713. By its December 30, 2010 decision, OWCP found that appellant failed to
establish that he sustained a left knee injury in the performance of duty. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has
jurisdiction over the merits of this case.
The Board, having reviewed the case record submitted by OWCP, finds that the record is
incomplete, as it must be consolidated with another claim file. On September 17, 2010
appellant, a 26-year-old clerk, filed a Form CA-2a claim for a recurrence of disability. He stated
that he began experiencing left knee pain while walking to catch a train on September 17, 2010,
which he believed was causally related to a work injury he sustained on February 27, 2010 under
case number xxxxxx324. On October 20, 2010 OWCP advised appellant that his description of
the alleged September 17, 2010 injury was consistent with that of a new, traumatic injury, not a

1

5 U.S.C. § 8101 et seq.

recurrence of disability. It therefore informed him that it would adjudicate his claim as a new
injury.2 OWCP processed the claim under case number xxxxxx199.
In reports dated December 13 and 28, 2010, Dr. Zafer Termanini, appellant’s treating
physician, stated that this was not a new case and that he had examined appellant on
September 17, 2010 for an episodic flare-up which was a direct continuation of his initial injury,
for which he had begun treating appellant in March 2010. He asserted that he had performed left
knee surgery on appellant on June 21, 2010 under case number xxxxxx324 and that the
documentation should remain under that case number since the current injury was directly
related.
By decision dated December 30, 2010, OWCP denied the claim, finding that he failed to
submit medical evidence sufficient to establish that he sustained a left knee injury in the
performance of duty.
The Board notes that factual and medical evidence pertaining to the history of appellant’s
previously filed February 27, 2010 claim are not contained in the instant record.3 OWCP did not
provide any explanation as to why it chose to adjudicate appellant’s claim as a new injury or
condition and why it denied appellant’s request to adjudicate his claim as one for a recurrence of
disability. This is significant given the fact that appellant and Dr. Termanini have indicated that
his current condition is causally related to his February 2010 work injury. However, the case file
does not contain contemporaneous medical reports which discuss appellant’s medical condition
as of February 2010. Thus, the case record before the Board is incomplete, as it does not include
portions of the record pertaining to the history and development of appellant’s claim, as is
required for an informed adjudication of this case. As all the records pertaining to appellant’s
claim are necessary for complete consideration and adjudication of the issue raised on appeal, the
Board, therefore, finds that the appeal docketed as No. 11-713 is not in posture for a decision as
the Board is unable to render an informed adjudication of the case.
Accordingly, the December 30, 2010 decision will be set aside and remanded for
reconstruction and consolidation of the case records to include the entire case file pertaining to
claim numbers xxxxxx324 and xxxxxx199. After such further development as the Office deems
necessary, it should issue an appropriate decision to protect appellant’s appeal rights. Once the
Office obtains this information, clarifies the instant record and composes a statement of accepted
facts, it should then determine whether appellant sustained a new injury or condition in the
performance of duty, or whether appellant sustained a recurrence of his February 27, 2010
injury.

2

This letter is not contained in the instant record. The OWCP refers to the October 20, 2010 letter to appellant in
its November 19, 2010 developmental letters to appellant and to the employing establishment.
3

The record does not explicitly indicate that the previous claim, under case number xxxxxx324, was accepted by
OWCP. Dr. Termanini’s reports, however, strongly suggest that he treated appellant and performed surgery
pursuant to an accepted condition.

2

IT IS HEREBY ORDERED THAT the December 30, 2010 Office of Workers’
Compensation Programs’ decision be remanded for reconstruction and consolidation of the case
records.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

